Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 46-57 are pending in the application. Claims 46-57 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 14th, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,988,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite the compounds instantly recited and the instantly claimed utility is embraced by the claims of the patent. Claims 1-9 of the patent recite the structural limitations of instant claims 46-54, claim 10 of the patent recites pharmaceutical compositions with a carrier and claim 11 of the patent recites a method of treating diseases associated with P. gingivalis infection. Claim 15 of the patent recites diseases including periodontal disease. Claims 19 and 20 of the patent recite the limitations of instant claims 56 and 57.

Claims 46-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10,301,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to pharmaceutical compositions (as recited in instant claim 55) that contain compounds reading on the instant formula of claim 46. Claim 14 of the patent recites the structures found in instant claim 50 that further read on instant claims 46 and 47. Claim 15 of the patent recites the structures found in instant claim 51 that further read on instant claims 46, 47, 48, 49 and 50. Claims 16, 17 and 18 of the patent recite the limitations of instant claims 52, 53 and 54. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating periodontal disease, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. The specification of the patent discloses utility in the treatment of periodontal disease in column 50, line 50. Regarding instant claims 58 and 59, a person having ordinary skill in the art would recognize that periodontal disease would be useful in the treatment of species where teeth are generally treated including humans as instantly claimed. Furthermore, a person having ordinary skill in the art would have been motivated to administer the compounds of the patent until the condition became manageable or completely subsided where for severe forms of periodontal disease would likely involvement extended or indefinite periods of treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626